Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-15 in the reply filed on April 14th, 2022 is acknowledged. Non-elected invention of Group II, claims 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-15 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 03rd, 2020 and December 21st, 2021 have been considered by the examiner.

Drawings
The drawings filed on 11/03/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2017/0365217, hereinafter as An ‘217).
Regarding Claim 1, An ‘217 teaches a transparent display panel including a display region (DA; [0049]) and a non-display region (NDA; [0049]) adjacent to the display region, the transparent display panel comprising: 
a first voltage source source (VSS) voltage line (VW2a; [0049] and [0067]) disposed in the non-display region; 
a second VSS voltage line (VW2b; [0049] and [0067]) disposed in the non-display region, wherein the display region is between the first VSS voltage line and the second VSS voltage line; and 
at least one VSS voltage connection line (AW; [0049]) electrically connecting the first VSS voltage line and the second VSS voltage line to each other.
Thus, An ‘217 is shown to teach all the features of the claim with the exception of explicitly the features: “the VSS voltage connection line overlaps with the display region”.
However, it has been held to be within the general skill of a worker in the art to have the VSS voltage connection line overlaps with the display region on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the VSS voltage connection line overlaps with the display region in order to improve the performance of the display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 2, An ‘217 is shown to teach all the features of the claim with the exception of explicitly the features: “the second VSS voltage line is thinner than the first VSS voltage line”.
However, it has been held to be within the general skill of a worker in the art to select the second VSS voltage line is thinner than the first VSS voltage line on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the second VSS voltage line is thinner than the first VSS voltage line in order to improve the performance of the display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 3, An ‘217 teaches the display region includes both opposing long sides and both opposing short sides (see Fig. 1), wherein each of the first VSS voltage line and the second VSS voltage line has a bar shape, wherein the first VSS voltage line and the second VSS voltage line extends along each long sides of the display region respectively. 
Furthermore, it has been held to be within the general skill of a worker in the art to select the bar shape for the first/second VSS voltage line on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 4, An ‘217 teaches a VSS voltage line connection pad (PDa; [0063]) disposed to be spaced apart from the first VSS voltage line; and 
a first connection electrode electrically connecting the VSS voltage line connection pad and the first VSS voltage line to each other (see Fig. 1), wherein a spacing between the VSS voltage line connection pad and the display region is larger than a spacing between the first VSS voltage line and the display region, wherein the display region includes at least one light-emitting region and at least one transmissive region, 49wherein the light-emitting region includes an organic light-emitting element including a first electrode (181; [0081]), an organic light-emitting layer (195), and a second electrode (200; [0079]).
Furthermore, it has been held to be within the general skill of a worker in the art to have the first connection electrode is made of a same material as a material of the first electrode, and the first connection electrode and the first electrode constitute the same layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, An ‘217 teaches a first voltage drain drain (VDD) voltage line (VW1a) disposed in the non-display region; a second VDD voltage line (VW1c) disposed in the non-display region, wherein the display region is between the first VDD voltage line and the second VDD voltage line; and at least one VDD voltage connection line (VLa) electrically connecting the first VDD voltage line and the second VDD voltage line to each other, wherein the VDD voltage connection line overlaps with the display region (see Fig. 1; [0068]).

Regarding Claim 6, An ‘217 teaches the first VSS voltage line is disposed between the first VDD voltage line and the display region, wherein the second VDD voltage line is disposed between the second VSS voltage line and the display region (see Fig. 1).  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first VSS voltage line, the first VDD voltage line, the second VDD voltage line and the second VSS voltage line that can be arranged in any order, thus, the first VSS voltage line is disposed between the first VDD voltage line and the display region, wherein the second VDD voltage line is disposed between the second VSS voltage line and the display region involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to perform the arrangement of the first VSS voltage line, the first VDD voltage line, the second VDD voltage line and the second VSS voltage line in order to improve the performance of the display device.

Regarding Claim 7, An ‘217 teaches a reference voltage line (see para. [0065]).
Thus, An ‘217 is shown to teach all the features of the claim with the exception of explicitly the features: “the reference voltage line disposed between the first VDD voltage line and the first VSS voltage line; a reference voltage line connection pad spaced apart from the reference voltage line; and a second connection electrode electrically connecting the reference voltage line and the reference voltage line connection pad to each other, wherein a spacing between the reference voltage line connection pad and the display region is larger than a spacing between the reference voltage line and the display region”.  
However, it has been held to be within the general skill of a worker in the art to have the reference voltage line disposed between the first VDD voltage line and the first VSS voltage line; a reference voltage line connection pad spaced apart from the reference voltage line; and a second connection electrode electrically connecting the reference voltage line and the reference voltage line connection pad to each other, wherein a spacing between the reference voltage line connection pad and the display region is larger than a spacing between the reference voltage line and the display region on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Nam et al. (US 2017/0061888 A1)			
Shin (US 2016/0260383 A1)
Lee (US 2016/0203765 A1)		
Gu et al. (US 2014/0368416 A1)
Ono et al. (US 2014/0299867 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829